TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00274-CR



                                     Lewis Green III, Appellant

                                                  v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 70752, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant Lewis Green III seeks to appeal a judgment of conviction for evading

arrest or detention in a motor vehicle. See Tex. Penal Code § 38.04. The trial court has certified

that: (1) this is a plea bargain case and Green has no right of appeal, and (2) Green has waived the

right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: June 27, 2013

Do Not Publish